Exhibit Unaudited Pro Forma Financial Information of Eagle Rock Energy Partners, L.P. The unaudited pro forma condensed consolidated financial statements are presented for Eagle Rock Energy Partners, L.P. (the “Partnership”).The following unaudited pro forma condensed consolidated balance sheet as of December 31, 2009 and the unaudited pro forma condensed consolidated statements of operations for the years ended December 31, 2009, 2008 and 2007 should be read in conjunction with the December 31, 2009 and 2008 audited historical financial statements of the Partnership, including the related notes, filed with the Securities and Exchange Commission (“SEC”) on Form 10-K on March 8, 2010 and March 13, 2009, respectively. The following unaudited pro forma condensed consolidated balance sheet as of December 31, 2009 is presented to illustrate the estimated effects of the pending sale of the Partnership’s fee mineral and royalty interests business, as well as its equity investment in Ivory Working Interests, L.P. (the “Minerals Business”) to BSAP II GP L.L.C. (“Black Stone Minerals”), a subsidiary of Black Stone Minerals Company, L.P., pursuant to a Purchase and Sale Agreement, dated December 21, 2009 and amended on January 12, 2010, by and among the Partnership’s wholly-owned subsidiaries Eagle Rock Pipeline GP, LLC and EROC Production LLC and Black Stone Minerals, as if the transaction had occurred on December 31, 2009.The unaudited pro forma condensed consolidated statement of operations for the years ended December 31, 2009, 2008 and 2007 are presented to illustrate the estimated effects of the pending Minerals Business sale as if the transaction had occurred on May 1, 2007, due to the Partnership acquiring the Minerals Business on April 30, 2007.The pro forma adjustments and assumptions are described in Note 2 in the accompanying notes to the unaudited pro forma condensed consolidated financial statements. The unaudited pro forma condensed financial statements are based on assumptions that we believe are reasonable under the circumstances and are intended for informational purposes only.They are not necessarily indicative of the financial results that would have occurred if the transactions described herein had taken place on the dates indicated, nor are they indicative of the future consolidated results. EAGLE ROCK ENERGY PARTNERS, L.P. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET AS OF DECEMBER 31, 2009 (In thousands, except per unit amounts) December 31, 2009 Adjustments for Minerals BusinessSale Pro Forma December 31, 2009 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 2,732 $ 174,500 (a) $ 2,732 (1,742 ) (a) - (500 ) (a) - (172,258 ) (c) Accounts receivable 91,164 (3,140 ) (b) 88,024 Risk management assets 2,479 (375 ) (a) 2,104 Prepayments and other current assets 2,790 - 2,790 Total current assets 99,165 (3,515 ) 95,650 PROPERTY, PLANT AND EQUIPMENT—Net 1,275,881 (120,149 ) (b) 1,155,732 INTANGIBLE ASSETS—Net 132,343 - 132,343 DEFERRED TAX ASSET 1,562 - 1,562 RISK MANAGEMENT ASSETS 3,410 (432 ) (a) 2,978 OTHER ASSETS 21,967 (12,033 ) (b) 9,934 TOTAL $ 1,534,328 $ (136,129 ) $ 1,398,199 LIABILITIES AND MEMBERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 78,096 $ (150 ) (b) $ 77,946 Due to affiliate 12,910 - 12,910 Accrued liabilities 11,110 - 11,110 Income taxes payable 2,416 - 2,416 Risk management liabilities 51,650 (2,549 ) (a) 49,101 Total current liabilities 156,182 (2,699 ) 153,483 LONG-TERM DEBT 754,383 (172,258 ) (c) 582,125 ASSET RETIREMENT OBLIGATIONS 19,829 - 19,829 DEFERRED TAX LIABILITY 40,246 - 40,246 RISK MANAGEMENT LIABILITIES 32,715 - 32,715 OTHER LONG-TERM LIABILITIES 575 - 575 COMMITMENTS AND CONTINGENCIES MEMBERS’ EQUITY: Common unitholders 484,282 39,328 (d) 523,110 (500 ) (a) Subordinated unitholders 52,058 - 52,058 General partner unitholders (5,942 ) - (5,942 ) Total members’ equity 530,398 38,828 569,226 TOTAL $ 1,534,328 $ (136,129 ) $ 1,398,199 See notes to unaudited pro forma condensed consolidated financial statements. EAGLE ROCK ENERGY PARTNERS, L.P. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED INCOME STATEMENT FOR THE YEAR ENDED DECEMBER 31, 2009 (In thousands, except per unit amounts) Year Ended December 31, 2009 Adjustments for Minerals BusinessSale Pro Forma December 31, 2009 REVENUE: Natural gas, natural gas liquids, oil, condensate and sulfur sales $ 653,712 $ - $ 653,712 Gathering, compression, processing and treating services 45,476 - 45,476 Minerals and royalty income 15,708 (15,708 ) (e) - Commodity risk management (losses) gains (106,290 ) 2,284 (e) (104,006 ) Other revenue 1,858 - 1,858 Total revenue 610,464 (13,424 ) 597,040 COSTS AND EXPENSES: Cost of natural gas and natural gas liquids 488,230 - 488,230 Operations and maintenance 73,196 - 73,196 Taxes other than income 12,047 (1,281 ) (e) 10,766 General and administrative 46,188 (113 ) (e) 46,075 Other operating (income)expenses (3,552 ) - (3,552 ) Impairment of property and plants 22,062 (274 ) (e) 21,788 Depreciation, depletion, and amortization 116,262 (5,992 ) (e) 110,270 Total costs and expenses 754,433 (7,660 ) 746,773 OPERATING (LOSS) INCOME (143,969 ) (5,764 ) (149,733 ) OTHER INCOME (EXPENSE): Interest income 188 (2 ) (e) 186 Other income 2,328 (1,394 ) (e) 934 Interest expense (21,591 ) 3,627 (b) (17,964 ) Interest rate risk management losses (6,347 ) - (6,347 ) Other expense (1,070 ) - (1,070 ) Total other expense (26,492 ) 2,231 (24,261 ) (LOSS) INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAX (170,461 ) (3,533 ) (173,994 ) INCOME TAX PROVISION (BENEFIT) 1,087 (3 ) (e) 1,084 (LOSS) INCOME FROM CONTINUING OPERATIONS $ (171,548 ) $ (3,530 ) $ (175,078 ) NET (LOSS) INCOME PER COMMON UNIT— BASIC AND DILUTED: Basic (loss) income from continuing operations per unit: Common units $ (2.26 ) $ (2.31 ) Subordinated units $ (2.36 ) $ (2.41 ) General partner units $ (2.26 ) $ (2.31 ) Basic weighted average units outstanding: Common units 53,496 53,496 Subordinated units 20,691 20,691 General partner units 845 845 See notes to unaudited pro forma condensed consolidated financial statements. EAGLE ROCK ENERGY PARTNERS, L.P. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED INCOME STATEMENT FOR THE YEAR ENDED DECEMBER 31, 2008 (In thousands, except per unit amounts) Year Ended December 31, 2008 Adjustments for Minerals BusinessSale Pro Forma December 31, 2008 REVENUE: Natural gas, natural gas liquids, oil, condensate and sulfur sales $ 1,233,919 $ - $ 1,233,919 Gathering, compression, processing and treating services 38,871 - 38,871 Minerals and royalty income 42,994 (42,994 ) (e) - Commodity risk management (losses) gains 161,765 (3,454 ) (e) 158,311 Other revenue 716 - 716 Total revenue 1,478,265 (46,448 ) 1,431,817 COSTS AND EXPENSES: Cost of natural gas and natural gas liquids 891,433 - 891,433 Operations and maintenance 73,620 - 73,620 Taxes other than income 19,936 (1,672 ) (e) 18,264 General and administrative 45,701 (119 ) (e) 45,582 Other operating (income)expenses 10,699 - 10,699 Impairment of property and plants 143,857 (1,448 ) (e) 142,409 Goodwill impairment 30,994 - 30,994 Depreciation, depletion, and amortization 116,754 (7,499 ) (e) 109,255 Total costs and expenses 1,332,994 (10,738 ) 1,322,256 OPERATING (LOSS) INCOME 145,271 (35,710 ) 109,561 OTHER INCOME (EXPENSE): Interest income 793 (23 ) (e) 770 Other income 5,328 (4,011 ) (e) 1,317 Interest expense (32,884 ) 7,460 (g) (25,424 ) Interest rate risk management losses (32,931 ) - (32,931 ) Other expense (955 ) - (955 ) Total other expense (60,649 ) 3,426 (57,223 ) (LOSS) INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAX 84,622 (32,284 ) 52,338 INCOME TAX PROVISION (BENEFIT) (1,134 ) (4 ) (e) (1,138 ) (LOSS) INCOME FROM CONTINUING OPERATIONS $ 85,756 $ (32,280 ) $ 53,476 NET (LOSS) INCOME PER COMMON UNIT— BASIC AND DILUTED: Basic and diluted (loss) income from continuing operations per unit: Common units (1) $ 1.16 $ 0.72 Subordinated units $ 1.16 $ 0.72 General partner units $ 1.16 $ 0.72 Basic weighted average units outstanding: Common units 51,534 51,534 Subordinated units 20,691 20,691 General partner units 845 845 Diluted weighted average units outstanding: Common units 51,699 51,699 Subordinated units 20,691 20,691 General partner units 845 845 (1) Due to the fact that the Partnership has determined that it is more dilutive to apply the two-class method versus the treasury stock method, nonvested shares that vest solely on the basis of a service condition are included in the denominator of the computation of the diluted earnings per unit calculation which is equal to basic weighted average shares outstanding. See notes to unaudited pro forma condensed consolidated financial statements. EAGLE ROCK ENERGY PARTNERS, L.P. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED INCOME STATEMENT FOR THE YEAR ENDED DECEMBER 31, 2007 (In thousands, except per unit amounts) Year Ended December 31, 2007 Adjustments for Minerals BusinessSale Pro Forma December 31, 2007 REVENUE: Natural gas, natural gas liquids, oil, condensate and sulfur sales $ 733,326 $ - $ 733,326 Gathering, compression, processing and treating services 27,417 - 27,417 Minerals and royalty income 15,004 (15,004 ) (f) - Commodity risk management (losses) gains (133,834 ) 2,135 (f) (131,699 ) Other revenue 110 - 110 Total revenue 642,023 (12,869 ) 629,154 COSTS AND EXPENSES: Cost of natural gas and natural gas liquids 553,248 - 553,248 Operations and maintenance 52,793 - 52,793 Taxes other than income 8,340 (768 ) (f) 7,572 General and administrative 27,799 (59 ) (f) 27,740 Other operating (income)expenses 2,847 - 2,847 Impairment of property and plants 5,749 (5,412 ) (f) 337 Depreciation, depletion, and amortization 80,559 (8,026 ) (f) 72,533 Total costs and expenses 731,335 (14,265 ) 717,070 OPERATING (LOSS) INCOME (89,312 ) 1,396 (87,916 ) OTHER INCOME (EXPENSE): Interest income 1,160 (18 ) (f) 1,142 Other income 696 (478 ) (f) 218 Interest expense (38,936 ) 8,003 (g) (30,933 ) Interest rate risk management losses (11,988 ) - (11,988 ) Other expense (8,226 ) - (8,226 ) Total other expense (57,294 ) 7,507 (49,787 ) (LOSS) INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAX (146,606 ) 8,903 (137,703 ) INCOME TAX PROVISION (BENEFIT) 158 (4 ) (f) 154 (LOSS) INCOME FROM CONTINUING OPERATIONS $ (146,764 ) $ 8,907 $ (137,857 ) NET (LOSS) INCOME PER COMMON UNIT— BASIC AND DILUTED: Basic (loss) income from continuing operations per unit: Common units $ (2.15 ) $ (1.99 ) Subordinated units $ (3.15 ) $ (2.99 ) General partner units $ (3.15 ) $ (2.99 ) Basic weighted average units outstanding: Common units 37,008 37,008 Subordinated units 20,691 20,691 General partner units 845 845 See notes to unaudited pro forma condensed consolidated financial statements. EAGLE ROCK ENERGY PARTNERS, L.P. NOTES TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. Basis of Presentation The historical information is derived from the historical financial statements of Eagle Rock Energy Partners, L.P.The unaudited pro forma condensed consolidated balance sheet as of December 31, 2009 is presented to illustrate the estimated effects of the pending Minerals Business sale as if the transaction had occurred on December 31, 2009.The unaudited pro forma condensed consolidated statement of operations for the years ended December 31, 2009, 2008 and 2007 are presented to illustrate the estimated effects of the pending Minerals Business sale as if the transaction had occurred on May 1, 2007, due to Eagle Rock Energy Partners, L.P. acquiring the Minerals Business on April 30, 2007.The transaction affecting the unaudited pro forma condensed consolidated financial statements is the Minerals Business Sale, which includes Eagle Rock Energy Partners, L.P.’s historical Minerals Business segment and a portion of its Corporate segment relating to the interest in the Ivory Working Interests, L.P., commodity risk management gains and losses attributable to the Minerals Business’ production and general and administrative expenses that will not be incurred after the sale. NOTE 2. Pro Forma Adjustments and Assumptions (a)Reflects the sale of the Minerals Business to Black Stone Minerals for $174.5 million less estimated expenses of approximately $0.5 million and derivative transactions costs of approximately $1.7 million. (b)Reflects the assets to be acquired and liabilities to be assumed by Black Stone Minerals as a result of acquiring the Minerals Business. (c)Net proceeds from the Minerals Business sale are used to repay outstanding debt under the revolving credit facility which bears interest primarily based on a LIBOR rate plus the applicable margin. (d)Reflects the gain on the Minerals Business sale. (e)Reflects the operations for the Minerals Business sold in the above transaction for the twelve month periods presented. (f)Reflects the operations for the Minerals Business sold in the above transaction for the period from May 1, 2007 through December 31, 2007. (g)Reflects reduction in interest expense from the net repayment of outstanding borrowings under the revolving credit facility as a result of the Minerals Business sale.Interest savings are based on Eagle Rock Energy Partners, L.P.’s weighted average annualized borrowing cost of 2.1%, 4.3% and 4.6% in the years ended December 31, 2009, 2008 and 2007, respectively.
